PCIJ_B_18_DanzigILO_LNC_NA_1930-08-26_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1930.

Le 26 at.
Dossier Fre XX. DIX-HUITIEME SESSION (ORDINAIRE)
Rôle XVIII. 2.

Présents :

MM. ANZILOTTI, Président,
HUBER, Vice-Président,
LODER,

NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Juges,
ODA,
FROMAGEOT,
Sir CECIL Hurst,

M. VOVANOVIICH, Juge suppléant.

AVIS CONSULTATIF N° 18

VILLE LIBRE DE DANTZIG
ET ORGANISATION INTERNATIONALE DU TRAVAIL

A la date du 15 mai 1930, le Conseil de la Société des
Nations a adopté la Résolution suivante :

«Le Conseil de la Société des Nations a Vhonneur de
prier la Cour permanente de Justice internationale de
vouloir bien donner un avis consultatif, conformément a
l’article 14 du Pacte, sur la question suivante:

« Le statut juridique spécial de la Ville libre de
Dantzig permet-il 4 la Ville libre de devenir Membre
de l'Organisation internationale du Travail? »

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, à donner toute l’aide nécessaire à
l'examen de la question, et à prendre, le cas échéant,
des dispositions pour être représenté devant la Cour.
5 AVIS CONSULTATIF N° I8

Le Bureau international du Travail est invité à prêter

x

a la Cour toute Vaide dont elle pourrait avoir besoin
pour l'examen de la question qui lui est soumise. »

Conformément à cette Résolution, le Secrétaire général, a la
date du 15 mai également, a transmis à la Cour une Requête,
à fin d'avis consultatif, conçue dans les termes suivants:

« Le Secrétaire général de la Société des Nations,
en exécution de la Résolution du Conseil du 15 mai
1930 et en vertu de l'autorisation donnée par le Conseil,

A

a l'honneur de présenter à la Cour permanente de
Justice internationale une requête demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner au Conseil un avis consultatif sur la question qui
a été renvoyée à la Cour par la Résolution du 15 mai
1930 (voir texte ci-joint).

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner toute l’aide nécessaire à l'examen de
l'affaire et prendra, le cas échéant, des dispositions pour
être représenté devant la Cour. »

A la Requête était joint le texte du rapport à la suite
duquel le Conseil avait adopté sa Résolution ci-dessus men-
tionnée. |

Plus tard, le Secrétaire général transmit également le procès-
verbal de la séance au cours de laquelle la Résolution dont il
s'agit avait été adoptée, et, en outre — sur la demande du
Directeur du Bureau international du Travail —, le texte des
documents, en la possession du Bureau international du Travail,
qui avaient trait au désir de la Ville libre de devenir Membre
de l'Organisation internationale du Travail, savoir: deux
mémoires émanant du Sénat de Dantzig, deux lettres adressées
par le membre polonais du Conseil d'administration du Bureau
international du Travail au Directeur du Bureau, et des
extraits des procès-verbaux de deux séances du Conseil d’admi-
nistration.

Conformément à l’article 73, chiffre premier, alinéa premier,
du Règlement de la Cour, la Requête a été communiquée aux
Membres de la Société des Nations ainsi qu'aux Etats admis à
ester devant la Cour. Le Greffier a fait en outre savoir, par
une communication spéciale et directe, au Sénat de Dantzig,
au Gouvernement polonais et au Directeur du Bureau inter-
6 AVIS CCNSULTATIF N° 18

national du Travail, considérés par le Président de la Cour —
cette dernière ne se trouvant pas en session — comme sus-
ceptibles, conformément à l’article 73, chiffre premier, alinéa 2,
du Règlement, de fournir des renseignements sur la question
soumise à la Cour aux fins d'avis, que la Cour était disposée
à recevoir des exposés écrits et, s'ils le désiraient, à entendre
des exposés oraux à présenter au cours d’une audience publique
qui serait tenue à cet effet.

Enfin, à la date du 28 mai 1930, le Greffier a adressé à
tous les États ou Membres de la Société indiqués par le Direc-
teur du Bureau international du Travail comme étant à cette
date Membres de l'Organisation internationale du Travail, une
communication par laquelle il attirait leur attention sur les
droits que leur conférait l’article 73, chiffre premier, alinéa 3,
du Règlement de la Court.

Par une ordonnance rendue le 19 mai 1930, le Président de
a Cour a fixé au lundi 30 juin 1930 le délai dans lequel les
exposés écrits devaient, le cas échéant, être déposés près le
Greffe de la Cour; sur la demande de la Ville libre de Dantzig,
ce délai a été, par ordonnance du 28 juin 1930, prorogé au
jeudi 10 juillet 1930. A cette date, des exposés écrits ont été
déposés au Greffe au nom du Sénat de la Ville libre, du Gou-
vernement polonais et du Bureau international du Travail.

La Cour a entendu au cours des audiences publiques, les
4, 5, 6 et 7 août, les renseignements fournis verbalement et
contradictoirement par M. Kaufmann au nom du Sénat de
Dantzig, par M. Rundstein au nom du Gouvernement polonais, .
et -par MM. Albert Thomas et Morellet au nom du Bureau
international du Travail.

Outre les exposés et observations des Gouvernements et
Organisation intéressés et les piéces transmises par le Secrétaire
général de la Société des Nations, ainsi qu'il a été dit plus
haut, la Cour a eu devant elle la série des documents relatifs
A l'élaboration de la Convention conclue le g novembre 1920
entre la Ville libre de Dantzig et la Pologne, la collection des

 

. 1«Si un des Etats ou des Membres de la Société mentionnés au premier
alinéa du présent paragraphe, n’ayant pas été Vobjet de la communication
spéciale ci-dessus visée, exprime le désir de soumettre un exposé écrit ou
d’être entendu, la Cour statue. »
7 | AVIS CONSULTATIF N° 18

accords internationaux conclus par la Ville libre ou en son
nom, et enfin le recueil des décisions rendues par le Haut-
Commissaire de la Société des Nations à Dantzig.

La Requête, à fin d’avis consultatif, mentionnée ci-dessus, a
été soumise à la Cour dans les circonstances suivantes :

Dès le premier semestre de 1920, le Sénat de la Ville libre

de Dantzig semble avoir entrepris des démarches pour faire
admettre la Ville libre comme Membre de l'Organisation inter-
nationale du Travail. .
_ En effet, le dossier soumis à la Cour contient un aide-
mémoire daté du 11 mai 1920, émanant du Sénat de Dantzig,
et dont l’objet apparent était d'exposer les considérations qui
avaient conduit le Sénat à faire une démarche — à laquelle il
était fait allusion — pour acquérir pour la Ville libre la qua-
lité de Membre de l'Organisation internationale du Travail.
Ces considérations comprenaient en premier lieu le désir de la
Ville libre d’adhérer à certains accords conclus par la Con-
férence internationale du Travail, et en second lieu sa convic-
tion qu'à moins que la Ville libre ne fût membre de l’Organi-
sation, si elle y adhérait ainsi, l’effet de ladite adhésion ne
dépasserait pas celui d’une loi dantzikoise. —

Quoi qu'il en soit, par une lettre datée du 20 janvier 1930,
le membre polonais du Conseil d'administration du Bureau
international du Travail pria le Directeur du Bureau interna-
tional du Travail d'inscrire à l’ordre du jour de la quarante-
septième Session du Conseil d'administration la « demande de
la Ville libre de Dantzig d’adhérer à l'Organisation internatio-
nale du Travail »; à cette lettre était joint l’aide-mémoire de
la Ville libre, daté du II mai 1920.

Par une lettre ultérieure, du 27 mars 1930, le membre polo-
nais du Conseil d'administration du Bureau international du
Travail fit tenir au Directeur du Bureau international du Tra-
vail un nouvel aide-mémoire du Sénat de la Ville libre, daté
du I5 mars 1930, dans lequel le Sénat exposait les considéra-
tions juridiques sur lesquelles la Ville libre fondait sa demande
d'admission. |
8 AVIS CONSULTATIF Ne 18

Dans ses deux lettres, le membre polonais du Conseil d’admi-
nistration se réservait le droit de présenter au Conseil d’admi-
nistration un exposé détaillé de la question qu'il s'agissait de
résoudre, ou de se prononcer sur les thèses exposées dans les
aide-mémoire déposés au nom de la Ville libre.

La demande de Dantzig fut dûment inscrite à l’ordre du.
jour de la quarante-septième Session du Conseil d’administra-
‘tion, et la question y vint en discussion le 3 février 1930. A
cette occasion, il fut entendu qu’un rapport juridique sur la
question de l’admission de la Ville libre de Dantzig serait,
par le Bureau international du Travail, soumis au Conseil
d'administration en vue de sa quarante-huitième Session.

Ce rapport a été communiqué à la Cour par le Gouverne-
ment polonais ; plus tard, le Directeur du Bureau international
du Travail, informé de ce fait, a transmis à la Cour un
extrait d’une lettre émanant du membre allemand du Conseil
d’administration et dans laquelle étaient exprimées certaines
réserves et observations: quant au contenu et aux conclusions
du rapport du Bureau international du Travail.

Ce rapport proposait que la question de savoir si la Ville
libre était juridiquement capable d’acquérir la qualité de
Membre de l'Organisation internationale du Travail fût ren-
voyée à la Cour, qui seule était qualifiée pour résoudre le
problème juridique compliqué qui se trouvait posé. Le rapport
suggérait également que les termes très généraux de l’article 423
du Traité de Versailles justifieraient entièrement cette méthode,
et proposait de formuler la question à transmettre à la Cour
dans les termes suivants:

« Le statut juridique spécial de la Ville libre de Dantzig
permet-il à la Ville libre de devenir Membre de l’Organi-
sation internationale du Travail? »

L'affaire revint devant le Conseil d'administration du Bureau
international du Travail lors de la quarante-huitième Session,
et le Conseil décida, après discussion, le 26 avril 1930, sans
opposition, de faire le nécessaire en vue d'obtenir de la Cour
un avis consultatif sur la question exposée dans le rapport du
Bureau international du Travail.

En conséquence, le Directeur du Bureau international
du Travail adressa, le même jour, au Secrétaire général de la
9 AVIS CONSULTATIF Ne 18

Société des Nations, une lettre dans laquelle, aprés avoir fait
observer que le Conseil d’administration-avait décidé « à l’una-
nimité .... conformément à l’article 423 du Traité de Versailles »,
de soumettre à la Cour ladite question, il priait le Secré-
taire général de saisir le Conseil de la Société des Nations en
vue d'obtenir de la Cour un avis consultatif sur la question
mentionnée plus haut.

Le Conseil de la Société des Nations traita de la question
au cours de sa cinquante-neuvième Session et adopta le
15 mai 1930 — le président du Sénat de Dantzig, le Haut-
Commissaire de la Société à Dantzig et le Directeur du
Bureau international du Travail ayant été invités à prendre
place à la table du Conseil — la Résolution reproduite au

début du présent avis.
IT.

Il convient d’attirer tout d’abord J’attention sur deux points
relatifs au. libellé de la question sur laquelle la Cour est priée
de donner un avis consultatif. .

En premier lieu, c’est sur le statut juridique spécial de la
Ville libre de Dantzig que porte la difficulté. C’est la réper-
cussion que peut exercer ce statut juridique spécial sur
Vadmissibilité de la Ville libre au sein de l'Organisation inter- -
nationale du Travail qui fait l’objet de la question posée. La
Cour a donc conclu que ce sont uniquement les difficultés
résultant des conditions spéciales au statut de la Ville libre
que la Cour est invitée à prendre en considération.

En second lieu, la question est rédigée de manière à deman-
der seulement si la Ville libre peut devenir Membre de l’Orga-
nisation internationale du Travail. La Cour a estimé que, par
la même, l'intention n’était pas de limiter la question à celle
de l’admissibilité de la Ville libre au sein de lOrganisation
internationale du Travail, mais d’y comprendre celle de savoir
si la Ville libre, si elle était admise, pourrait participet aux
activités de l'Organisation internationale du Travail et s’acquit-
ter des obligations qui incombent aux Membres de celle-ci.

L’Organisation internationale du Travail a été instituée par
la Partie XIII du Traité de Versailles du 28 juin 1919. C'est
Io AVIS CONSULTATIF N° 18

dans cette partie du Traité que l'on s’attendrait par consé-
quent à trouver les dispositions régissant l'admission des
Membres au sein de l'Organisation et prescrivant les qualités
requises pour en devenir Membre. Cependant, la seule disposi-
tion ayant trait aux qualités requises est le deuxième alinéa
de l’article 387, ainsi conçu 1
« Les Membres originaires de la Société des Nations
seront Membres originaires de cette Organisation, et,

. désormais, la qualité de Membre de la Société des Nations

entraînera celle de ladite Organisation. »

Il n’est pas impossible que l'intention des Puissances parties
au Traité de Versailles ait été de faire coincider la qualité de
Membre de la Société des Nations et celle de Membre de
VOrganisation internationale du Travail, et de faire en sorte
qu'un Etat ou une communauté ne soit pas Membre de
l'Organisation internationale du Travail sans être en même
temps Membre de la Société des Nations. Cette question, toute-
fois, ne se pose pas à propos du statut juridique spécial de
Dantzig. Elle n’a pas été traitée dans les exposés écrits ou
oraux présentés à la Cour, et, par conséquent, la Cour ne l’a
pas examinée, pour les motifs énoncés plus haut. L'affaire a
été étudiée uniquement au point de vue de savoir si le statut:
juridique spécial de la Ville libre est compatible avec la qua-
lité de Membre de l'Organisation internationale du Travail.
Mais le fait que la Cour a donné sa réponse sur cette base ne
saurait être interprété comme préjugeant en aucune manière
de son opinion sur la question plus large, au cas où, à un
moment quelconque, celle-ci lui serait soumise.

L'existence de la Ville libre de Dantzig résulte du règlement
de la paix effectué par le Traité de Versailles.

Aux termes de l’article 102, les Principales Puissances alliées
et associées sont convenues de constituer le territoire défini
audit article en Ville libre, et ont déclaré que celle-ci serait
placée sous la protection de la Société des Nations.

Par l’article 103 a été prévue l'élaboration d’une constitution
pour la Ville libre d'accord avec un Haut-Commissaire à
désigner par la Société des Nations. Cette constitution devait
être placée sous la garantie de la Société des Nations.

Aux termes de l’article 104, les Principales Puissances alliées
et associées se sont engagées 4 négocier les termes d’une
IX AVIS CONSULTATIF N° 18

A

convention, à laquelle la Pologne et la Ville libre seraient
parties, et qui devait entrer en vigueur en même temps que
: serait constituée la Ville libre en vue d'assurer à la Pologne
certains droits, principalement de nature économique, sur le
territoire de la Ville libre. L’alinéa 6 dudit article 104 dispose
que la convention devra faire assurer par le Gouvernement
polonais la conduite des affaires extérieures de la Ville libre
de Dantzig.

La Convention visée à l’article 104 a été, en fait, conclue
entre la Pologne et la Ville libre et porte la date du 9 novem-
bre 1920. Elle est connue sous le nom de Traité ou de
Convention de Paris. Ses dispositions répètent et développent à
certains égards les stipulations de l’article 104 du Traité de
Versailles ; maïs, pour ce qui est des clauses qui figurent dans
les deux Traités, leur répétition dans la Convention de Paris ne
modifie pas le fait que le Traité de Versailles est la source des
droits conférés à la Pologne en vertu de l’article 104, ni que,
dans la mesure où ces droits comportent une restriction appor-
tée à l’indépendance de la Ville libre, ils constituent des limi-
tations organiques qui sont un des traits essentiels de la struc-
ture politique de la Ville libre.

Par ce qui précède, on voit que le statut juridique spécial
de la Ville libre comprend deux éléments: un rapport spécial
avec la Société des Nations, du fait que la Ville libre est
placée sous la protection de la Société et que sa constitution
est garantie par celle-ci, et un rapport spécial avec la Pologne,
du fait que la conduite des relations extérieures de la Ville
libre est confiée au Gouvernement polonais.

Les Principales Puissances alliées et associées, exécutant le
mandat que leur conférait l’article 102 du Traité de Versailles,
ont constitué la Ville libre de Dantzig, « aux termes et condi-
tions énoncés dans ledit Traité», par une décision datée du
27 octobre, qui devait entrer en vigueur le 15 novembre 1920 ;
cette décision a été acceptée le 9 novembre par les représen-
tants de Dantzig.

Entre temps, la constitution de la Ville libre avait été
élaborée par une Assemblée constituante, en accord avec le
Haut-Commissaire de la Société, et, le 17 novembre de la
même année, le Conseil de la Société des Nations a, par sa
décision, placé la Ville libre sous la protection de la Société
12 AVIS CONSULTATIF N° 18

des Nations et accordé à la constitution de la Ville la garantie
de la Société, conformément aux articles 102 et 103 du Traité
de Versailles. En même temps, le Conseil indiqua certains
amendements à introduire dans la constitution, afin d’établir
clairement que les dispositions de cet instrument ne l’empor-
taient pas sur le droit de la Pologne, en vertu de l’article 104,
6°, du Traité de Versailles, de conduire les relations extérieures
de la Ville libre.

La portée précise de la protection de la Ville libre par la
Société des Nations et celle de la garantie de la constitution
n'ont pas été définies d’une façon complète.

Le résultat général des rapports et résolutions adoptés par
le Conseil de la Société des Nations, tels que les décisions
des 17 novembre 1920 et 2 mars 1921, est de montrer que la
Société a pour devoir d'assurer l'existence continue de la
Ville libre sur les bases sur lesquelles celle-ci a été fondée
conformément au Traité de Versailles, et que c’est en vue de
permettre à la Société d'obtenir ce résultat que la Ville libre
a été placée sous la protection de la Société des Nations et
sa constitution mise sous la garantie de celle-ci. Conséquemment, —
le Conseil a “déclaré qu'il était tenu d’assurer à la
Ville libre un gouvernement lui garantissant l’ordre, la
stabilité et la paix, de la protéger contre une agression
extérieure et de veiller à ce que, sans le consentement de la
Société des Nations, aucune modification fondamentale ne soit
apportée au Traité de Paris, ni aucune modification à la cons-
titution de la Ville libre. La protection de la Ville libre et
la garantie de sa constitution justifieraient ces prétentions.
Elles n’empécheraient pas la Ville libre de devenir Membre
de l'Organisation internationale du Travail.

Aucune clause détaillée n’a été insérée dans la Convention
de Paris pour régler la conduite par le Gouvernement polonais
des relations extérieures de la Ville libre. Le principe posé
à l'article 104, 6°, du Traité de Versailles ,a été répété.
En .conséquence, de nombreuses divergences d'opinions quant
aux affaires extérieures se sont fait jour entre la Pologne et
la Ville libre, mais une pratique sur laquelle les deux Parties
semblent maintenant être bien d'accord s’est graduellement
développée sur la base des décisions du Haut-Commissaire
13 AVIS CONSULTATIF N° 18

ainsi que des accords et arrangements ultérieurs conclus entre
la Pologne et la Ville libre sous les auspices de la Société
des Nations.

Il est maintenant communément admis par la Pologne et la
Ville libre que les droits de la Pologne en matière de conduite
des relations extérieures de la Ville libre ne sont pas absolus.
Le Gouvernement polonais n’a pas le droit, contrairement à
la volonté de la Ville libre, de lui imposer une politique
déterminée, ni de prendre contre sa volonté des mesures
visant ses relations extérieures.

En revanche, la Ville libre ne peut inviter la Pologne à
prendre, relativement aux relations extérieures de la Ville libre,
des mesures opposées à la politique propre de la Pologne.
Ainsi que l’a dit le Haut-Commissaire dans sa décision du
17 décembre 1921, si la Pologne était obligée d’agir ainsi, elle
se trouverait placée sous la domination de la Ville libre, et
cette situation n’a certainement pas été envisagée par le Traité
de Versailles. |

Il en résulte que, pour ce qui est des relations extérieures de
Dantzig, ni la Pologne ni la Ville libre ne sont complètement
maîtresses de la situation. La Ville libre a le droit de s'occuper
de ses propres intéréts et de veiller A ce que rien ne soit fait
qui leur porte préjudice. La Pologne a le droit de veiller 4 ses
propres intéréts et de refuser de prendre toute mesure qui leur
serait contraire.

D’autres décisions du Haut-Commissaire et des accords entre
la Pologne et la Ville libre ont réglementé la représentation de
Dantzig aux conférences internationales et la maniére selon
laquelle la correspondance entre la Ville libre et les Etats
étrangers doit être transmise. Il a également été entendu que
si la Ville libre, avec approbation du Gouvernement polonais,
est devenue Partie à une convention qui prévoit une corres-
pondance ou des relations directes entre les administrations
techniques des Etats contractants, l’assentiment donné par la
Pologne à la Ville libre permettant à celle-ci de devenir Partie
à la convention implique que la Pologne consent à des commu-
nications directes entre les organisations techniques de la Ville
libre et celles des autres États.

Le mode selon lequel l'Organisation internationale du Travail
exerce sa mission a été, dans ses grandes lignes, décrit à la
14 AVIS CONSULTATIF N° 18

Cour dans VExposé écrit déposé par le Bureau international
du Travail, et dans l'exposé oral du Directeur de cette insti-
tution. Il est clair que le domaine assigné aux activités de
l'Organisation internationale du Travail est très vaste, et que
le mode suivant lequel cette activité s'exerce est de caractère
nouveau.

La désignation de délégués à une Conférence du Travail, le
mode suivant lequel ces délégués votent à une Conférence, la
méthode par laquelle les décisions prises par la Conférence à
la majorité des voix sont incorporées dans des recommanda-
tions ou des projets de conventions, le devoir imposé aux
Membres de l'Organisation de soumettre lesdits projets de
conventions aux « autorités compétentes » de leur pays et de
ratifier les projets de conventions s’ils sont approuvés par
ces « autorités compétentes », la méthode par laquelle la non-
observation des dispositions de la convention peut donner lieu
à des représentations ou plaintes, à une enquête par une com-
mission, à des procédures judiciaires et à des sanctions, tout
cela comporte des caractéristiques qui diffèrent des méthodes
d'une conférence diplomatique ordinaire, du mode suivi pour
faire entrer en vigueur les conventions élaborées par ces
conférences, ainsi que de la méthode permettant à une Partie
contractante à toute convention de ce genre d’obtenir satis-
faction si ses intérêts sont lésés par une violation des dispo-
sitions de la convention commise par une autre Partie.
Les arrangements actuellement en vigueur pour la repré-
sentation de la Ville libre aux conférences internationales,
ainsi que pour la transmission des correspondances et le contact
direct des administrations techniques de la Ville libre et des
autres États, montrent qu’à l'époque où lesdites décisions du
Haut-Commissaire ont été rendues ou lesdits accords ultérieurs
conclus, aucune des deux Parties n’envisageait la participation
de la Ville libre aux travaux de l'Organisation internationale
du Travail. Ces arrangements, tels qu’ils sont conçus, ne pou-

x

vaient s’appliquer à une participation de cet ordre et ne sau-
raient être considérés comme correspondant à la situation qui
se produirait si la Ville libre était admise au sein de l’Orga-
nisation du Travail. . .

La question de savoir si le statut juridique de la Ville libre

est compatible avec la qualité de Membre de l'Organisation
15 AVIS CONSULTATIF N° I8

internationale du Travail doit donc être examinée en dehors
des arrangements ci-dessus, du point de vue que, par suite du
Traité de Versailles, la conduite des relations extérieures de la
Ville libre est confiée au Gouvernement polonais, et que, par
conséquent, la Ville libre n’est pas en situation d’obliger le
Gouvernement polonais à prendre, dans la conduite de ces
relations extérieures, aucune mesure qui soit contraire aux
intérêts de la Pologne elle-même.

Il n'est pas nécessaire pour la Cour, même si elle était en
position de le faire, de procéder à une analyse complète des
diverses activités de l'Organisation internationale du Travail
afin d'établir quelles sont celles de ces activités qui rentrent
dans la catégorie des relations extérieures. Une partie d’entre
elles peut être considérée comme tombant entièrement dans la
sphère des affaires intérieures, mais il est impossible de ne pas
arriver à la conclusion que certaines des mesures qu’un État
faisant partie de l'Organisation du Travail prendrait — et
même qu'il pourrait être tenu de prendre — dans l'exercice
des activités normales que lui impose sa qualité de Membre,
“seraient du domaine des relations extérieures. Des actes tels.
que la ratification d’un projet de convention ou le dépôt d’une
plainte contre ‘un autre État Membre pour manquement à
l'observation des dispositions d’une convention, doivent mani-
festement appartenir au domaine des relations extérieures. La
Ville libre, comme Membre de l'Organisation internationale du
Travail, ne pourrait entreprendre elle-même des actes de cette
nature. Elle serait obligée de recourir à Ventremise du Gou-
vernement polonais, et, par conséquent, dans tous les cas de
ce genre, le consentement de la Pologne serait nécessaire, puis-
que le Gouvernement polonais aurait le droit de refuser de
procéder à ces démarches au nom de la Ville libre, si elles
étaient préjudiciables à des intérêts importants de l'État
polonais. °

La Cour n’a trouvé dans la Partie XIII du Traité de Ver-
sailles aucune disposition qui dispense un État faisant partie
de l'Organisation internationale du Travail de s'acquitter de
ses obligations de Membre ou qui lui permette de ne pas
participer aux activités normales de l'Organisation s’il ne peut,
au préalable, obtenir le consentement d’un autre Membre de
l'Organisation. Donc, toutes difficultés éventuelles de la nature
16 AVIS CONSULTATIF N° 18

de celles signalées au début du présent Avis étant mises à
part, la Cour estime que la Ville libre de Dantzig ne pourrait
participer aux travaux de l'Organisation internationale du Tra-
vail tant qu'un arrangement quelconque ne sera pas conclu,
assurant d’avance qu'aucune objection ne serait faite par le
Gouvernement polonais # une action quelconque que la Ville
libre pourrait désirer entreprendre en qualité de Membre de
cette Organisation.

Si un accord de cette nature était conclu entre la Pologne
et la Ville libre, le fait que la conduite des relations
extérieures de la Ville libre est confiée au Gouvernement
polonais ne constituerait pas un obstacle à ce que la Ville libre
devienne Membre de l'Organisation internationale du Travail.

Il n'appartient pas à la Cour d’indiquer les dispositions qui
devraient figurer dans un tel accord, mais il est nécessaire de
mentionner que, si l’accord comportait une modification quel-
conque du statut juridique spécial de la Ville libre, il pourrait
être l’objet d’un veto en vertu de l’article 6, alinéa 2, de la
Convention de Paris, et, par conséquent, il serait désirable qu’il
ne fût point conclu sans l'approbation du Conseil de la Société
des Nations.

Aucun accord de cette nature n'existe actuellement, et la
Cour se considère comme tenue de répondre à la question au
sujet de laquelle elle est priée de donner un avis consultatif
sur la base de la situation actuelle.

PAR CES MOTIFS,
La Cour,
par six voix contre quatre,

est d’avis

que le statut juridique spécial de la Ville libre de Dantzig
ne permet pas à la Ville libre de devenir Membre de l’Organi-
sation internationale du Travail.

Le présent avis ayant été rédigé en anglais et en français,
c’est le texte anglais qui fera foi.

Fait au Palais de la Paix, à La Haye, le vingt-six août mil
neuf cent trente, en deux exemplaires, dont l’un restera déposé
17 AVIS CONSULTATIF N° I8

aux archives de la Cour, et dont l’autre sera transmis au
Conseil de la Société des Nations.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffer :
(Signé) À. HAmMARSKJOLD.

MM. Anzilotti, Président, et Huber, Vice-Président, déclarant
ne pouvoir se rallier à l’avis donné par la Cour et se pré-
valant du droit que leur confère l’article 71 du Règlement,
joignent audit avis l'expression de leur opinion individuelle.

M. Loder, ancien Président, se prévalant du droit que lui
confère l’article 71 du Règlement, joint audit avis la constata-
tion de son dissentiment.

(Paraphé) D. A.
(Paraphé) À. H.
